Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending in this action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/21/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soriaga et al. (US 2018/0,226,989), in view of Park et al. (US 2018/0,048,330)

As per claim 1:
As per claim 11:

Soriaga discloses:


A method for transmitting an information block based on a low density parity check (LDPC) code in a wireless communication system comprising: 
A device for transmitting an information block based on a low density parity check (LDPC) code in a wireless communication system comprising: a transceiver; a memory; and at least one processor connected to the transceiver and the memory, 
(Soriaga, Figs 1-10)


encoding the information block based on a LDPC base graph (H_BG) including
  
    PNG
    media_image1.png
    61
    353
    media_image1.png
    Greyscale
 
(Soriaga, Figs. 7-9, Select LDPC base graph for encoding an information block based on the information block length)
(Soriaga, Figs. 7-9, Encode the information block using selected LDPC base graph to produce codeword)
(Soriaga, Figs. 7-9, Transmit codeword to receiver over wireless air interface)

transmitting the encoded information block, 
(Soriaga, Figs. 7-9, Select LDPC base graph for encoding an information block based on the information block length)
(Soriaga, Figs. 7-9, Encode the information block using selected LDPC base graph to produce codeword)
(Soriaga, Figs. 7-9, Transmit codeword to receiver over wireless air interface)

wherein each element of the LDPC base graph (H_BG) is '0' or '1', each element '0' from among elements of the LDPC base graph (H_BG) represents 
(Soriaga, Figs. 7-9, Select LDPC base graph for encoding an information block based on the information block length)



Park discloses a method of constructing a base graph comprising zero matrix, circular permutation matrix and dual diagonal matrix.
(Park, [0050] …include a dual diagonal matrix B, an identity matrix D, and a zero matrix.  Here, in the dual diagonal matrix B, an element matrix constituting the dual diagonal line may be an identity matrix, and the remaining element matrixes may be zero matrixes.  The element matrix constituting the dual diagonal line of the dual diagonal matrix B may be continuous to the element matrix constituting the diagonal line of the identity matrix D.)
 (Park, [0051] In FIG. 3, N is the length of the codeword, K is the length of the information, and g is a value that varies depending on the code rate.  Matrix A and matrix C have sizes … may be constituted of circulant permutation matrixes and zero matrixes having a size of L.xL.  Further, matrix Z is a zero matrix having a size … and matrix B is a dual diagonal matrix having a size of ….  Matrix B…)
(Park, [0013] In an embodiment, the parity check matrix may include a zero matrix, an identity matrix, and a dual diagonal matrix)
(Park, Figs 1, 3-9, information part and parity part)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate Park’s method of constructing matrix comprising a zero matrix, a circular permutation matrix and/or a dual diagonal matrix including parity portion and information as one of the base graph of Soriaga for encoding or decoding the information block.
(Park, [0050] …include a dual diagonal matrix B, an identity matrix D, and a zero matrix.  Here, in the dual diagonal matrix B, an element matrix constituting the dual diagonal line may be an identity matrix, and the remaining element matrixes may be zero matrixes.  The element matrix constituting the dual diagonal line of the dual diagonal matrix B may be continuous to the element matrix constituting the diagonal line of the identity matrix D.)
 (Park, [0051] In FIG. 3, N is the length of the codeword, K is the length of the information, and g is a value that varies depending on the code rate.  Matrix A and matrix C have sizes … may be constituted of circulant permutation matrixes and zero matrixes having a size of L.xL.  Further, matrix Z is a zero matrix having a size … and matrix B is a dual diagonal matrix having a size of ….  Matrix B…)
(Park, [0013] In an embodiment, the parity check matrix may include a zero matrix, an identity matrix, and a dual diagonal matrix)

As per claim 2:
As per claim 12:
Soriaga further discloses:
encoding the information block based on a parity check matrix (PCM) (H) corresponding to the LDPC base graph (H_BG).  
(Soriaga, Figs. 7-9, Encode the information block using selected LDPC base graph to produce codeword)
(Soriaga, Figs. 7-9, Transmit codeword to receiver over wireless air interface)
(Soriaga, [0049] LDPC codes may be defined by a sparse parity check matrix H. A parity check matrix is a C-row by N-column binary matrix.  The rows represent the parity check equations and the columns represent the bits in the codeword.  There is a "one" in the i-th row and j-th column if the i-th code bit is contained in the j-th parity check equation)

As per claim 3:
As per claim 13:
Park further discloses:
wherein a (Z x Z) matrix represented by each diagonal element of the submatrix (DBG) is configured in a manner that all elements of a first row of a corresponding (Z x Z) circular permutation matrix are '0'.  
(Park, [0051] In FIG. 3, N is the length of the codeword, K is the length of the information, and g is a value that varies depending on the code rate.  Matrix A and matrix C have sizes … may be constituted of circulant permutation matrixes and zero matrixes having a size of L.xL.  Further, matrix Z is a zero matrix having a size … and matrix B is a dual diagonal matrix having a size of ….  Matrix B…)

In view of motivation previously stated, the claim is rejected.

As per claim 4:
As per claim 14:
Park further discloses:
wherein a submatrix (ABG) and a submatrix (CBG) correspond to an information part and a submatrix (BBG), a submatrix (DBG), a submatrix (TBG), and a submatrix (EBG) correspond to a parity part, wherein the submatrix (BBG) is an (M x M) identity matrix (where M is a natural number), the submatrix (EBG) is an (M x M) identity matrix, the submatrix (DBG) is an (M x M) matrix, and the submatrix (TBG) is an (M x M) matrix.  
((Park, [0050] …include a dual diagonal matrix B, an identity matrix D, and a zero matrix.  Here, in the dual diagonal matrix B, an element matrix constituting the dual diagonal line may be an identity matrix, and the remaining element matrixes may be zero matrixes.  The element matrix constituting the dual diagonal line of the dual diagonal matrix B may be continuous to the element matrix constituting the diagonal line of the identity matrix D.)
 (Park, [0051] In FIG. 3, N is the length of the codeword, K is the length of the information, and g is a value that varies depending on the code rate.  Matrix A and matrix C have sizes … may be constituted of circulant permutation matrixes and zero matrixes having a size of L.xL.  Further, matrix Z is a zero matrix having a size … and matrix B is a dual diagonal matrix having a size of ….  Matrix B…)
(Park, [0013] In an embodiment, the parity check matrix may include a zero matrix, an identity matrix, and a dual diagonal matrix)


In view of motivation previously stated, the claim is rejected.

As per claim 5:
As per claim 15:
Park further discloses:
wherein a submatrix (ABG) and a submatrix (CBG) correspond to an information part, and a submatrix (BBG), a submatrix (DBG), a submatrix (TBG), and a submatrix (EBG) correspond to a parity part, wherein the submatrix (DBG) is an (M1 x M1) matrix (where M1 is a natural number), the submatrix (TBG) is an (M2 x M2) matrix (where M2 is a natural number), the submatrix (BBG) is an (M2 x M1) matrix, wherein an element of a last row of a last column of the submatrix (BBG) is '1', each of elements of remaining rows of the last column is '0', one element included in each of columns from a first column to an (M1-1)-th column of the submatrix (BBG) is to '1', and remaining elements included in each of the columns from the first column to the (M1-1)-th column of the submatrix (BBG) are '0', wherein the submatrix (EBG) is an (M1 x M2) matrix, wherein an element of a last column of a last row of the submatrix (EBG) is '1', each of elements included in remaining columns of the last row of the submatrix (EBG) is '0', one element included in each of rows from a first row to an (M1-1)-th row of the submatrix (EBG) is '1', and remaining elements included in each of the rows from the first row to the (M1-1)-th row of the submatrix (EBG) are '0'.  
(Park, [0050] …include a dual diagonal matrix B, an identity matrix D, and a zero matrix.  Here, in the dual diagonal matrix B, an element matrix constituting the dual diagonal line may be an identity matrix, and the remaining element matrixes may be zero matrixes.  The element matrix constituting the dual diagonal line of the dual diagonal matrix B may be continuous to the element matrix constituting the diagonal line of the identity matrix D.)
 (Park, [0051] In FIG. 3, N is the length of the codeword, K is the length of the information, and g is a value that varies depending on the code rate.  Matrix A and matrix C have sizes … may be constituted of circulant permutation matrixes and zero matrixes having a size of L.xL.  Further, matrix Z is a zero matrix having a size … and matrix B is a dual diagonal matrix having a size of ….  Matrix B…)
(Park, [0013] In an embodiment, the parity check matrix may include a zero matrix, an identity matrix, and a dual diagonal matrix)
(Park, Figs 1, 3-9, information part and parity part)

In view of motivation previously stated, the claim is rejected.

As per claim 6:
As per claim 16:

Soriaga discloses:


A device for receiving an information block based on a low density parity check (LDPC) code in a wireless communication system comprising: a transceiver; a memory; and at least one processor connected to the transceiver and the memory, wherein the memory is configured to store instructions causing, when executed, the at least one processor to perform a specific operation, wherein the specific operation comprises: 
(Soriaga, Figs. 1-10)

receiving an encoded information block; and 93Attorney Docket No.: 19819-1572US1 Client Ref.: OP-2019-0154-US-000/CT; 19ASL362PCO US01 
(Soriaga, [0103] At block 1004, the wireless communication device may receive a codeword over a wireless air interface from a transmitter (e.g., a transmitting wireless communication device)

decoding the information block based on a low density parity check (LDPC) base graph including  

  
    PNG
    media_image2.png
    61
    298
    media_image2.png
    Greyscale
 
(Soriaga, [0104] At block 1008, the wireless communication device may decode the codeword using the selected LDPC base graph to produce the information block containing information bits.  In some examples, the wireless communication device may select an LDPC graph represented by the selected LDPC base graph, which may be the LDPC base graph, to decode the codeword.  For example, the LDPC decoding circuitry 644 shown and described above in reference to FIG. 6 may decode the codeword using the select LDPC base graph)

Soriaga does not clearly disclose a method of constructing a base graph comprising zero matrix, circular permutation matrix and dual diagonal matrix.

Park discloses a method of constructing a base graph comprising zero matrix, circular permutation matrix and dual diagonal matrix.
(Park, [0050] …include a dual diagonal matrix B, an identity matrix D, and a zero matrix.  Here, in the dual diagonal matrix B, an element matrix constituting the dual diagonal line may be an identity matrix, and the remaining element matrixes may be zero matrixes.  The element matrix constituting the dual diagonal line of the dual diagonal matrix B may be continuous to the element matrix constituting the diagonal line of the identity matrix D.)
 (Park, [0051] In FIG. 3, N is the length of the codeword, K is the length of the information, and g is a value that varies depending on the code rate.  Matrix A and matrix C have sizes … may be constituted of circulant permutation matrixes and zero matrixes having a size of L.xL.  Further, matrix Z is a zero matrix having a size … and matrix B is a dual diagonal matrix having a size of ….  Matrix B…)
(Park, [0013] In an embodiment, the parity check matrix may include a zero matrix, an identity matrix, and a dual diagonal matrix)
 (Park, Figs 1, 3-9, information part and parity part)


(Park, [0050] …include a dual diagonal matrix B, an identity matrix D, and a zero matrix.  Here, in the dual diagonal matrix B, an element matrix constituting the dual diagonal line may be an identity matrix, and the remaining element matrixes may be zero matrixes.  The element matrix constituting the dual diagonal line of the dual diagonal matrix B may be continuous to the element matrix constituting the diagonal line of the identity matrix D.)
 (Park, [0051] In FIG. 3, N is the length of the codeword, K is the length of the information, and g is a value that varies depending on the code rate.  Matrix A and matrix C have sizes … may be constituted of circulant permutation matrixes and zero matrixes having a size of L.xL.  Further, matrix Z is a zero matrix having a size … and matrix B is a dual diagonal matrix having a size of ….  Matrix B…)
(Park, [0013] In an embodiment, the parity check matrix may include a zero matrix, an identity matrix, and a dual diagonal matrix)

As per claim 7:
As per claim 17:
Soriaga-Park further discloses:


(Soriaga, Figs. 7-9, Encode the information block using selected LDPC base graph to produce codeword)
(Soriaga, Figs. 7-9, Transmit codeword to receiver over wireless air interface)
(Soriaga, [0049] LDPC codes may be defined by a sparse parity check matrix H. A parity check matrix is a C-row by N-column binary matrix.  The rows represent the parity check equations and the columns represent the bits in the codeword.  There is a "one" in the i-th row and j-th column if the i-th code bit is contained in the j-th parity check equation)

As per claim 8:
As per claim 18:
Park further discloses:

wherein a (Z x Z) matrix represented by each diagonal element of the submatrix (DBG) is configured in a manner that all elements of a first row of a corresponding (Z x Z) circular permutation matrix are '0'.  
(Park, [0051] In FIG. 3, N is the length of the codeword, K is the length of the information, and g is a value that varies depending on the code rate.  Matrix A and matrix C have sizes … may be constituted of circulant permutation matrixes and zero matrixes having a size of L.xL.  Further, matrix Z is a zero matrix having a size … and matrix B is a dual diagonal matrix having a size of ….  Matrix B…)

In view of motivation previously stated, the claim is rejected.

As per claim 9:
As per claim 19:
Soriaga-Park further discloses:
wherein a submatrix (ABG) and a submatrix (CBG) correspond to an information part, and a submatrix (BBG), a submatrix (DBG), a submatrix (TBG), and a submatrix (EBG) correspond to a parity part, wherein the submatrix (BBG) is an (M x M) identity matrix (where M is a natural number), the submatrix (EBG) is an (M x M) identity matrix, the submatrix (DBG) is an (M x M) matrix, and the submatrix (TBG) is an (M x M) matrix.  
(Park, [0050] …include a dual diagonal matrix B, an identity matrix D, and a zero matrix.  Here, in the dual diagonal matrix B, an element matrix constituting the dual diagonal line may be an identity matrix, and the remaining element matrixes may be zero matrixes.  The element matrix constituting the dual diagonal line of the dual diagonal matrix B may be continuous to the element matrix constituting the diagonal line of the identity matrix D.)
 (Park, [0051] In FIG. 3, N is the length of the codeword, K is the length of the information, and g is a value that varies depending on the code rate.  Matrix A and matrix C have sizes … may be constituted of circulant permutation matrixes and zero matrixes having a size of L.xL.  Further, matrix Z is a zero matrix having a size … and matrix B is a dual diagonal matrix having a size of ….  Matrix B…)
(Park, [0013] In an embodiment, the parity check matrix may include a zero matrix, an identity matrix, and a dual diagonal matrix)

In view of motivation previously stated, the claim is rejected.


As per claim 10:
As per claim 20:
Park further discloses:
wherein a submatrix (ABG) and a submatrix (CBG) correspond to an information part, and a submatrix (BBG), a submatrix (DBG), a submatrix (TBG), and a submatrix (EBG) correspond to a parity part, wherein the submatrix (DBG) is an (M1 x M1) matrix (where M1 is a natural number), the submatrix (TBG) is an (M2 x M2) matrix (where M2 is a natural number), the submatrix (BBG) is an (M2 x M1) matrix, wherein an element of a last row of a last column of the submatrix (BBG) is '1', each of elements of remaining rows of the last column is '0', one element included in each of columns from a first column to an (M1-1)-th column of the submatrix (BBG) is '1', and remaining elements included in each of the columns from the first column to the (M1-1)-th column of the submatrix (BBG) are '0', wherein the submatrix (EBG) is an (M1 x M2) matrix, wherein an element of a last column of a last row of the submatrix (EBG) is '1', each of elements of remaining columns of the last row of the submatrix (EBG) is set to '0', one 
(Park, [0050] …include a dual diagonal matrix B, an identity matrix D, and a zero matrix.  Here, in the dual diagonal matrix B, an element matrix constituting the dual diagonal line may be an identity matrix, and the remaining element matrixes may be zero matrixes.  The element matrix constituting the dual diagonal line of the dual diagonal matrix B may be continuous to the element matrix constituting the diagonal line of the identity matrix D.)
 (Park, [0051] In FIG. 3, N is the length of the codeword, K is the length of the information, and g is a value that varies depending on the code rate.  Matrix A and matrix C have sizes … may be constituted of circulant permutation matrixes and zero matrixes having a size of L.xL.  Further, matrix Z is a zero matrix having a size … and matrix B is a dual diagonal matrix having a size of ….  Matrix B…)
(Park, [0013] In an embodiment, the parity check matrix may include a zero matrix, an identity matrix, and a dual diagonal matrix)
(Park, Figs 1, 3-9, information part and parity part)

In view of motivation previously stated, the claim is rejected.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN DANG NGUYEN whose telephone number is (571)272-9189. The examiner can normally be reached Monday-Friday 7 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thien Nguyen/Primary Examiner, Art Unit 2111